Citation Nr: 0827086	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-27 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to restoration of VA compensation withheld 
for recoupment of separation pay.

2.  Entitlement to an initial disability rating higher than 
10 percent for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The veteran served on active duty from June 1983 to December 
1997. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The issue of entitlement to an initial disability rating 
higher than 10 percent for the service-connected low back 
disability is addressed in the REMAND that follows the order 
section of this decision.


FINDING OF FACT

The veteran received separation pay upon his separation from 
service.


CONCLUSION OF LAW

The recoupment of the veteran's separation pay by withholding 
his VA disability compensation is proper.  10 U.S.C.A. § 1174 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.700 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking restoration of VA compensation 
withheld for recoupment of separation pay.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.



The Veterans Claims Assistance Act of 2000

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 or the 
implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

The veteran contends that the recoupment of separation pay 
was improper because this pay was part of his separation 
package, based on his time served in the military, and was 
not awarded for medical reasons.  While the Board 
acknowledges that the payment received by the veteran was 
separation pay and not disability severance pay, it does not 
change the ultimate outcome in this case.

The recoupment of the veteran's separation pay from his VA 
disability compensation is required by 10 U.S.C.A. § 
1174(h)(2), which states that a member who has received 
separation pay under this section, or severance pay or 
readjustment pay under any other provision of law, based on 
service in the armed forces shall not be deprived, by reason 
of his receipt of such separation pay, severance pay, or 
readjustment pay, of any disability compensation to which he 
is entitled under the laws administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.

The implementing regulation, 38 C.F.R. § 3.700(a)(5)(i), 
provides that, "[w]here entitlement to disability 
compensation was established on or after September 15, 1981, 
a veteran who has received separation pay may receive 
disability compensation for disability incurred in or 
aggravated by service prior to the date of the receipt of 
separation pay subject to recoupment of the separation pay.  
Where payment of separation pay or special separation 
benefits under section 1174a was made after September 30, 
1996, VA will recoup from disability compensation an amount 
equal to the total amount of separation pay or special 
separation benefits less the amount of Federal income tax 
withheld from such pay."  38 C.F.R. § 3.700(a)(5)(i).

An opinion of the VA General Counsel, VAOGCPREC 12-96, held 
that 10 U.S.C.A. § 1174(h)(2) requires that VA recoup from a 
veteran's VA disability compensation the amount of 
"nondisability severance pay" received by the veteran under 
section 631 of Pub. L. No. 96-513.

The Board acknowledges the veteran's concern, as stated on 
his VA Form 9, that the amount withheld should be reduced to 
reflect taxes paid.  This is in fact consistent with the 
Board's holding, and is also consistent with the language of 
the RO's October 19, 2004, cover letter attached to the 
September 2004 rating decision.  The RO stated, "VA shall 
withhold (after federal income tax) the separation amount 
received after September 30, 1996.  If the veteran wishes, he 
may request an accounting from the RO of the exact amounts 
withheld.  

The Board finds that the law, as enacted by Congress and 
implemented by VA regulation, has been correctly applied in 
this case.  The recoupment of the amount of disability 
separation pay less the amount of Federal income tax 
withheld, from payments of VA disability compensation 
benefits, is required by law.  10 U.S.C.A. § 1174; 38 C.F.R. 
§ 3.700(a)(3).  Thus, as VA does not have any discretion in 
the recoupment of the separation pay, the claim must be 
denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to restoration of VA compensation withheld for 
recoupment of separation pay is denied.






REMAND

On the VA Form 9 received at the RO on August 23, 2005, in 
response to the statement of the case dealing with the 
recoupment issue, the veteran listed other problems not 
directly related to that issue.  Pertinently, the veteran 
stated that "[t]he amount of compensation is too low."  On 
a separate sheet of paper received on the same date, the 
veteran clarified his wishes.  He stated, "I am appealing 
both the amount of payback and the amount of compensation 
awarded."  The Board interprets this as a notice of 
disagreement with the initial rating assigned in the 
September 2004 rating decision.  That decision was mailed to 
the veteran on October 19, 2004.  The notice of disagreement 
is therefore timely.  A statement of the case covering this 
issue has not been sent to the veteran.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in these circumstances, where a notice of disagreement is 
filed, but a statement of the case has not been issued, the 
Board must remand the claim to the agency of original 
jurisdiction to direct that a statement of the case be 
issued.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

The RO or the AMC should issue a statement 
of the case pertaining to the issue of 
entitlement to an initial disability 
rating higher than 10 percent for the 
service-connected low back disability, and 
in connection therewith, provide the 
veteran with the requirements to perfect 
an appeal with respect to this issue.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


